Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant filed an amendment on 10/29/2021.   Claims 1-5, 8, 13-17, and 20 have been amended.  No new matter was included in the amendments.

Response to Arguments
Applicant’s arguments and amendments have been carefully considered.
Examiner notes that the cited limitations of independent claims 1, 13, and 20 are carry limited patentable weight due to intended use: “detecting, ...for derestricting …”  “generating, ….for transferring” and “sending … for adding to the blockchain”, as the derestricting, transferring, and adding steps are not functions/method steps performed by the server.
Regarding the rejections under 35 USC 112(a) and 35 USC 112(b), Applicant argues (pages 11-15 of the Remarks dated 10/29/2021) that the limitations rejected as new matter by the Applicant are supported in the specification. Applicant's arguments are persuasive.  The rejections under 35 USC 112(a) and 35 USC 112(b) are withdrawn in light of Applicant’s remarks and amendments. However, new grounds of rejection have been identified in light of Applicant’s amendments. 
Regarding the rejection under 35 USC 101, Applicant argues (pages 15-17 of the Remarks) that the amended claims are directed to a practical application because they recite additional elements that integrate the exception into a practical application. Specifically, Applicant asserts that “Claim 1 recites the division of processing jobs between the server system (e.g., generating a blockchain transaction, determining a valuation of the first digital asset) and blockchain computer network (e.g., executing the 
Regarding the rejection under 35 USC 101, Examiner notes that the limitations of the instant amended claims mirror a stock lock-up period (see [0085]). A stock lockup period, along with conversion from restricted to unrestricted shares is a method of organizing human activity.  Applicant is suggested to include additional features about how the derestriction of the digital asset is carried out.


Claim Interpretation
Regarding claims 1-5, 8, 11-18, and 20, Examiner notes that the indicated (underlined) claim limitations carry limited patentable weight due to intended use.  Claims 1, 13, 20: “detecting, ...for derestricting …”  “generating, ….for transferring” and “sending … for adding to the blockchain” carry limited patentable weight due to intended use, as the derestricting, transferring, and adding steps are not functions/method steps performed by the server. Regarding claim 20, “A system for digital asset valuation …., wherein the system comprises one or more processors and one or more non-transitory computer-readable storage media storing instructions executable by the one or more processors to cause the system to:” also carries limited patentable weight due to intended use. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 
	

Claim Rejections - 35 USC § 101
Claim(s) 1-5, 8, 11-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claim 1 is directed to a “process for asset valuation and asset (share) derestriction”. See [0073] of US Patent Publication 20200151823.
Claim 1 is directed to the abstract idea of “asset valuation” which is grouped under “organizing human activity… fundamental economic practice” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claim 1  recites “… obtaining … a request for valuating a first digital asset corresponding to a tangible asset, wherein information associated with the first digital asset is stored …. ; generating, … based on the obtained request, a … transaction for valuating the first digital asset; sending, …  the first … transaction for adding …; executing,…, a target …. contract based on the first …transaction to obtain value information associated with the first digital asset by: identifying, from one or more … transactions associated with a first … contract corresponding to the first digital asset, one or more characteristics associated with the first digital asset; determining one or more second digital assets having characteristics similar to the one or more characteristics associated with the first digital asset based on one or more … transactions associated with one or more second …. contracts respectively corresponding to the one or more second digital assets, wherein each of the second … contracts comprises … for issuing the respective second digital asset; determining one or more estimated ratios each between a value of the first digital asset and a value of one of the one or more determined second digital assets; and SMRH:4838-5516-5173.2-2Application No. 16/742,025 Attorney Docket No. 50GL-308455storing …, …, one or more identifiers of the one or more second digital assets and the one or more estimated ratios as the value information;  obtaining, …., the value information associated with the first digital asset; obtaining,…, one or more valuations respectively associated with the one or more second digital assets based on the one or more identifiers in the value information; determining, …, a valuation of the first digital asset based on the one or more estimated ratios in the obtained value information and the one or more valuations respectively associated with the one or more second digital assets;  sending, …, the valuation of the digital asset to a sender of the request for valuating the first digital asset; detecting, …. a triggering event for derestricting a quantity of the first digital asset, the detecting comprising determining that a current time is a point of time specified in a time schedule; generating, …., a second … transaction for transferring the quantity of the digital asset from a restricted …. account … to an unrestricted … account …; and sending, …, the second … transaction to …..” Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
This judicial exception is not integrated into a practical application because, when analyzed under step 2A prong 2 (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “a server”, “blockchain computer networks”, “computer devices”, “blockchain transactions”, “digital assets”, and “a blockchain computer system” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement)  the acts of valuing an asset.  
When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of valuing a digital asset using computer technology (e.g. a server, a blockchain computing system, etc.) Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)).
The dependent claims do not recite additional technological elements.   Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate or implement) the acts of valuing a digital asset. 
Independent claims 13 and 20 do not remedy the deficiencies of the independent claims and are rejected accordingly.  Dependent claims 2-6, 8, 11-12 and 14 -18 do not remedy the deficiencies of the independent claims and are rejected accordingly.  In this case, all claims have been reviewed and are found to be substantially similar and linked to the same abstract idea (see Content Extraction and Transmission LLC  v. Wells Fargo (Fed. Cir. 2014)). 
Hence,  the claims are not patent eligible. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-5, 8, 11-18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 

Antecedent Basis

Claim(s) 1, 13 and 20 recites the limitation “detecting, … , a triggering event for derestricting a quantity of the first digital asset, the detecting comprising determining that a current time is a point of time specified in a time schedule”.  The specification of a point in time in a time schedule is not recited in the instant claims, and therefore this limitation lacks antecedent basis. Claims 2-5, 8, 11-12; and 14-18 do not clarify the uncertainty and stand rejected due to dependency on claims  1 and 13.

Unclear Scope
Claim(s) 13 teaches a non-transitory computer readable media, but recites steps carried out by a server. It is not clear if the server is intended to be positively recited. Claim 20 recites “A system for digital asset valuation comprising a server and a plurality of computer devices, wherein the system comprises one or more processors and one or more non-transitory computer-readable storage media storing instructions executable by the one or more processors to cause the system to:…” It is not clear if the server or the system is intended to comprise one or more processors.  The specification does not clarify this uncertainly.  Applicant is referred to In re Zletz,13 USPQ2d 1320 (Fed. Cir. 1989) "An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed…"  Claims 14-18 do not clarify the uncertainty and are rejected due to dependency on claim 13.

Means Plus Function
47.	Claim 13 recites the following mean-plus-functions limitation: “One or more non-transitory computer-readable storage medium media …  configured with instructions executable by one or more processors ….”
48.	The noted above claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function of “configured”. See instant specification [0019]. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
49.	   Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
50.	If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 11062250 (Leonard) “characterize items, group them based on user selected similarity criteria and/or user-selected objectives for the performance metrics” “ access segment specific data from the extracted dataset; calculate a plurality of performance metrics called value drivers by generating value driver data points using the extracted segment specific data; execute a standardization algorithm using the plurality of value driver data points” (48) store database in a blockchain.
US 20210073913 (Ingargiola) Trading entities use the exchange network to agree on a price and enter into trades. The trades can include one asset type for another asset type.
US 10269009 (Winklevoss) (351) “FIGS. 27A-C are exemplary screen shots of digital asset notifications in accordance with exemplary embodiments of the present invention. FIG. 27A illustrates an exemplary push notification, which may be received and/or displayed on a smart phone. The exemplary notification indicates that the price ratio of bitcoins to Litecoins has dropped by 15%”
US 10373129 (James) (11) “A method of issuing stable value digital asset tokens includes … wherein the underlying digital asset is maintained on a distributed public transaction ledger … in the form of the blockchain, … (c) providing first smart contract instructions for a stable value digital asset token associated with a first contract address associated with the underlying digital asset, wherein the smart contract instructions are saved in the blockchain for the underlying digital assets and include instructions for: (1) token creation; (2) token transfer; (3) token destruction; (4) authorization instructions for the first designated key pair; and (5) authorization instructions for the second designated key pair; (d) receiving, by a digital asset token issuer system, a request to obtain a first sum of stable value digital asset tokens in exchange for a second sum of fiat, wherein the first sum corresponds to the second sum based on a fixed ratio of stable value digital asset token to fiat, and wherein the request comes from a requesting user with an associated first requester key pair, comprising a first request public key of the underlying asset and a corresponding first request private key;…”
US 10600009 (Augustine) FIG. 3B conversion rate. (98)  “a ratio of values may be used … Association with a given platform server may be based on a given address or smart contract, input or transaction information identifying a given platform server, or claimed proof of ownership of the burn (e.g., consumer provides proof of ownership to a given platform server which claims the burn).” Claim 6: “obtaining an exchange ratio of the first type of cryptographic token and a second type of cryptographic token”
US 105858822 (Lintihac) (8) … A smart contract may be a type of asset. In some implementations, certain types of assets may be implemented as smart contracts on decentralized database 144. For example, a particular smart contract may implement a particular asset such that the particular asset's value is defined within the particular smart contract. For example, a particular smart contract may implement a particular asset such that the particular asset's ownership is defined within the particular smart contract.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CLAIRE A. RUTISER
Examiner
Art Unit 3692



/C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692